Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 5, 2019

                                     No. 04-18-00979-CR

                           EX PARTE JOSE JAIME DE HOYOS,
                                      Appellant

                From the 365th Judicial District Court, Maverick County, Texas
                                    Trial Court No. 3684
                             David R. Saucedo, Judge Presiding


                                        ORDER
        The Appellee’s Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED IN PART. The appellee’s brief is due on March 20, 2019. An appeal from denial of
petition for habeas corpus relief is treated as an accelerated appeal. See Tex. R. App. P. 38.6,
31.1.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court